DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 11/17/2021, has been received and made ofrecord. In response to the Non-Final Office Action, dated 08/17/2021, Claims 1-4, 6-8, 10-14 and 16-18 are amended, Claims 1-19 are pending in current application.

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:
a)	Regarding claim 5, a space after the phrase “speed” on line 5, to be deleted. Appropriate correction is required.
b)	Regarding claim 10, the phrase “the vehicle” on line 5 should apparently be “[[the]]a vehicle”. Appropriate correction is required. 

Response to Remarks/Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objection
Claim objections have been withdrawn in view of amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 112

Re: Claim interpretation Under 35 U.S.C. § 112(f)
	With regards to claim interpretation under 35 U.S.C. 112(f), the Applicant stated in page 12 of the Applicant’s Remarks that the Applicant reserve the right to interpret the claim limitations in a way different from the Examiner’s later in prosecution or enforcement stage. In response to the Applicant’s remarks, the examiner asserts that “unit” is a generic place holder and the claimed elements “communication unit” in claims 10-11; “outputting unit” in Claim 11, “passing speed computation unit” in claims 12 and 16; “acceleration speed and deceleration speed computation unit” in claims 12 and 16; “margin speed computation unit” in claims 12 and 16, and “guidance speed computation unit” in claims 12, 15, 16 and 19; are generic terms that should be interpreted under 35 USC 112(f), rather the terms are drawn to a broad class of structures where the structures are identified by their function. 
See 3-Prong analysis for identifying § 112(f) claim limitations:
(A) The claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. 
modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that.”
(C) The term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
According to MPEP, section 2181(I)(A) states a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. However, 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply to the term covers a broad class of structures or identifies the structures by their function (e.g., "filters", "brakes", "clamp", "screwdriver", and "locks"). The claimed term the claimed elements “communication unit” in claims 10-11; “outputting unit” in Claim 11, “passing speed computation unit” in claims 12 and 16; “acceleration speed and deceleration speed computation unit” in claims 12 and 16; “margin speed computation unit” in claims 12 and 16, and “guidance speed computation unit” in claims 12, 15, 16 and 19; are not the terms that covers a broad class of filters," "brakes" "clamp," "screwdriver," and "locks”, “printer” “display”. Therefore, the claimed terms “the claimed elements “communication unit” in claims 10-11; “outputting unit” in Claim 11, “passing speed computation unit” in claims 12 and 16; “acceleration speed and deceleration speed computation unit” in claims 12 and 16; “margin speed computation unit” in claims 12 and 16, and “guidance speed computation unit” in claims 12, 15, 16 and 19; are non-structural generic placeholders and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 based on the above 3-Prong analysis for identifying § 112(f) claim limitation. Therefore, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claims 10-11; “outputting unit” in Claim 11, “passing speed computation unit” in claims 12 and 16; “acceleration speed and deceleration speed computation unit” in claims 12 and 16; “margin speed computation unit” in claims 12 and 16, and “guidance speed computation unit” in claims 12, 15, 16 and 19; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive and/or moot because the arguments do not apply to the references as used in the current rejection.

Examiner’s Note 1
For compact prosecution, the examiner proposed an examiner amendment to overcome rejection under 112(a) and to incorporate all the features of claim 2 into base .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 1, 4, 8, 10, 11, 14 and 18 recite limitations of “possibility of passing”. These limitations are a new matter and no particulars for “possibility” are defined in the specification. In order to overcome the rejection under 35 U.S.C 112(a), the applicant may re-write the phrase “possibility of passing through” as “whether the vehicle is able to pass through.”


Examiner's Note 2
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0178508) in view of Ogawa (US 2013/0110371).

Claim 1. Chiu teaches a method of controlling a vehicle (See Para. [003], [0008], discloses “a method of controlling the speed of the vehicle by collecting information of the vehicle and an intersection”), the method comprising:
acquiring, by a communication unit, traffic light information of a forward traffic light ahead of the vehicle (See para. [0010], “the method includes following steps: from a traffic server, receiving a traffic light and its duration of the intersection ahead of the vehicle”);
determining, by a processor, a possibility of passing through the forward traffic light without stopping the vehicle based on the traffic light information, a current vehicle speed of the vehicle, and available acceleration speed (See Para. [0010], “determining whether it is possible for the vehicle to pass through the intersection without stopping based on the current position, the speed, the speed limit, the traffic light and the duration of the traffic light”, and see Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278”); and
when there is the possibility of passing through the forward traffic light without stopping, outputting, by the processor, a guidance speed for enabling the vehicle to pass through the forward traffic light without stopping (See Para. [0010], “determining whether it is possible for the vehicle to pass through the intersection without stopping, and controlling the speed of the vehicle based on a determination result”, and/or see Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278)”),
wherein the forward traffic light information includes at least information on a current signal of the traffic light indicating a change in a passability of the vehicle (See Para. [0009]-[0010], discloses “receive a traffic light and its duration of the intersection ahead of the vehicle, and determining whether it is possible for the vehicle to pass through the intersection without stopping”).
Nevertheless, Chiu does not explicitly spell out, determining a possibility of passing through the forward traffic light based on deceleration speed of the vehicle; and wherein the forward traffic light information includes information on a remaining time until the current signal is changed to another signal.
See Para. [0077], Fig. 5, discloses “determining whether to pass through a traffic light location, and  the driving assisting apparatus 19 can assist the vehicle to pass through the traffic light location if the color of the traffic light is green when the vehicle arrives at the traffic light location by decelerating from the current speed at a predetermined deceleration (allowable deceleration Gb)”); and wherein the forward traffic light information includes information on a remaining time until the current signal is changed to another signal (See Para. [0062], [0069], discloses “the target vehicle-speed control unit 20a estimates the traffic light state at the normal arrival time as the traffic light state S. In the description below, the traffic light state S includes the following three: the traffic light color when the vehicle 10 arrives at the traffic light location, the display duration of the displayed traffic light color (time elapsed from the start of display), and the time remaining until the displayed traffic light color changes to the next traffic light color (remaining traffic-light display time)”).
The examiner notes that the prior art, Ogawa teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chiu with the teaching of Ogawa to incorporate the claimed feature in order to the claimed feature in order to avoid a dangerous traveling state. 

See Para. [0044], [0039], discloses “hardware, software or a combination there configured to control the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection”) of:
acquiring, by a communication unit, traffic light information of a forward traffic light ahead of the vehicle (See para. [0010], “the method includes following steps: from a traffic server, receiving a traffic light and its duration of the intersection ahead of the vehicle”);
determining, by a processor, a possibility of passing through the forward traffic light without stopping the vehicle based on the traffic light information, a current vehicle speed of the vehicle, and available acceleration speed (See Para. [0010], “determining whether it is possible for the vehicle to pass through the intersection without stopping based on the current position, the speed, the speed limit, the traffic light and the duration of the traffic light”, and see Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278”); and
when there is the possibility of passing through the forward traffic light without stopping, outputting, by the processor, a guidance speed for enabling the vehicle to See Para. [0010], “determining whether it is possible for the vehicle to pass through the intersection without stopping, and controlling the speed of the vehicle based on a determination result”, and/or see Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278)”),
wherein the forward traffic light information includes at least information on a current signal of the traffic light indicating a change in a passability of the vehicle (See Para. [0009]-[0010], discloses “receive a traffic light and its duration of the intersection ahead of the vehicle, and determining whether it is possible for the vehicle to pass through the intersection without stopping”).
Nevertheless, Chiu does not explicitly spell out, determining a possibility of passing through the forward traffic light based on deceleration speed of the vehicle; and wherein the forward traffic light information includes information on a remaining time until the current signal is changed to another signal.
However, Ogawa teaches, determining a possibility of passing through the forward traffic light based on deceleration speed of the vehicle (See Para. [0077], Fig. 5, discloses “determining whether to pass through a traffic light location, and  the driving assisting apparatus 19 can assist the vehicle to pass through the traffic light location if the color of the traffic light is green when the vehicle arrives at the traffic light location by decelerating from the current speed at a predetermined deceleration (allowable deceleration Gb)”); and wherein the forward traffic light See Para. [0062], [0069], discloses “the target vehicle-speed control unit 20a estimates the traffic light state at the normal arrival time as the traffic light state S. In the description below, the traffic light state S includes the following three: the traffic light color when the vehicle 10 arrives at the traffic light location, the display duration of the displayed traffic light color (time elapsed from the start of display), and the time remaining until the displayed traffic light color changes to the next traffic light color (remaining traffic-light display time)”).
The examiner notes that the prior art, Ogawa teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chiu with the teaching of Ogawa to incorporate the claimed feature in order to the claimed feature in order to avoid a dangerous traveling state. 

Claim 11. Chiu teaches a vehicle (See Fig. 1, Para. [0020], discloses “Vehicle 100”) comprising:
a communication unit configured to acquire traffic light information on a forward traffic light ahead of the vehicle (See Fig. 1, Para. [0010], “receiving a traffic light and its duration of the intersection ahead of the vehicle”);
a traffic signal processor configured to:
determine a possibility whether of passing through the forward traffic light without stopping the vehicle based on the traffic light information, a current vehicle speed of the See Fig. 1, Para. [0010], “determining whether it is possible for the vehicle to pass through the intersection without stopping based on the current position, the speed, the speed limit, the traffic light and the duration of the traffic light”, and see Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278”), and
determine a guidance speed for enabling the vehicle to pass through the forward traffic light without stopping (See Para. [0024]-[0025], “determining the speed limit of the current position of the vehicle 100, and determine whether it is possible for the vehicle 100 to pass through the intersection directly rather than stop before the intersection” and/or Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278)”); and
an outputting unit configured to output the guidance speed (See at least Para. [0013], [0026],-[0027], [0029]-[0030], “controlling a speed of a vehicle by collecting information of the vehicle and an intersection”, and/or Para. [0039], “the speed control module 170 controls the vehicle to keep driving in the current speed or accelerate to the suggested speed, so as to enable the vehicle 100 to directly pass through the intersection ahead without stopping before the intersection (step 278)”),
See Para. [0009]-[0010], discloses “receive a traffic light and its duration of the intersection ahead of the vehicle, and determining whether it is possible for the vehicle to pass through the intersection without stopping”).
Nevertheless, Chiu does not explicitly spell out, determining a possibility of passing through the forward traffic light based on deceleration speed of the vehicle; and wherein the forward traffic light information includes information on a remaining time until the current signal is changed to another signal.
However, Ogawa teaches, determining a possibility of passing through the forward traffic light based on deceleration speed of the vehicle (See Para. [0077], Fig. 5, discloses “determining whether to pass through a traffic light location, and  the driving assisting apparatus 19 can assist the vehicle to pass through the traffic light location if the color of the traffic light is green when the vehicle arrives at the traffic light location by decelerating from the current speed at a predetermined deceleration (allowable deceleration Gb)”); and wherein the forward traffic light information includes information on a remaining time until the current signal is changed to another signal (See Para. [0062], [0069], discloses “the target vehicle-speed control unit 20a estimates the traffic light state at the normal arrival time as the traffic light state S. In the description below, the traffic light state S includes the following three: the traffic light color when the vehicle 10 arrives at the traffic light location, the display duration of the displayed traffic light color (time elapsed from the start of display), and the time remaining until the displayed traffic light color changes to the next traffic light color (remaining traffic-light display time)”).
The examiner notes that the prior art, Ogawa teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chiu with the teaching of Ogawa to incorporate the claimed feature in order to the claimed feature in order to avoid a dangerous traveling state. 

Claim Objections (having allowable subject matter)
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the closest prior art, Chiu (2017/0178508)  teaches the method of claim 1, wherein, when the current signal is a first signal based on which the vehicle is capable of driving (See Para. [0025], “determines whether the traffic light of the intersection ahead of the vehicle 100 indicates that the vehicle 100 can pass or must stop to wait when reaching the intersection”). Ogawa (US 2013/0110371) teaches in Para. [0015], “The control unit may set a vehicle speed to an upper-limit speed of the passable vehicle speed range”, and in Para. [0018]-[0019], “the control unit may set a vehicle speed at the decelerated arrival time to a lower-limit speed of the 
Claims 3-9 depends on claim 2. Therefore, claims 3-9 would be allowable by virtue of its dependency if claim 2 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action.

Regarding Claim 12, the closest prior art, Chiu (2017/0178508)  fails to explicitly spell out “a passing speed computation unit configured to compute a minimum available passing speed as a minimum average speed at which the vehicle passess without stopping when the current signal is a first signal indicative of allowing the vehicle to drive the forward traffic light; an acceleration and deceleration speed computation unit configured to compute an available acceleration speed based on acceleration force of the vehicle when the current signal is the first signal; a margin speed computation unit configured to compute a first margin speed based on the current vehicle speed and the minimum available passing speed when the current signal is the first signal; and a guidance speed computation unit configured to determine the guidance speed based on the computed minimum available passing speed, the computed available acceleration 
Claims 13-19 depends on claim 11. Therefore, claims 13-19 would be allowable by virtue of its dependency if claim 12 is rewritten in independent form including all of the limitations of the base claim 11 and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uno et al. (US 2013/0076538), discloses “DRIVING ASSIST APPARATUS AND PROGRAM FOR THE SAME”;
US 2018/0281802 A1, discloses “TRAVELING CONTROL SYSTEM FOR VEHICLE”;
US 2016/0086486 A1, discloses “RIVE ASSIST APPARATUS”;	
US 20140222244 A1, discloses “DRIVE SUPPORT DEVICE AND DRIVE SUPPORT METHOD”;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664